Title: Horatio G. Spafford to Thomas Jefferson, 5 April 1819
From: Spafford, Horatio Gates
To: Jefferson, Thomas


          
            Esteemed Friend—
            Spafford, Venango County, Pa., 4 Mo. 5, 1819.
          
          Thy evening of life is an object of general concern, amongst all those who are attached to Republican principles. I would not lightly obtrude upon its repose—for I feel towards thee a veneration I have never known towards any other person. But I desire permission to say, confidentially, that I have in contemplation, should I survive thee, to write a History of thy Life, on a scale of brevity, suitable for a Class Book, in our better sort of Schools. This  design I have not rashly formed, nor without a due reflection on the objects proposed to be accomplished by it. To no other Man is our country indebted for so large a portion of our temporal blessings. To thee, more, by far, than any other, do we owe our pure Republicanism in doctrine. Our second era, not less critical than the first, is the work of thy mind: the preservation of our Liberties, from 1799 to 1800, was not less difficult than from 1776 to 1780!
          May I then, avowing my intention, ask of thee to turn thy thoughts to my object, & to give me such aid as may seem to thee consistent? If thou wilt make a Memorandum for me, of such papers as I may consult; & even direct my weak judgement—I should be very thankful for the favor. I could wish the privilege to have access to certain papers of thine, for historical purposes—or a donation of such as could conveniently be spared me for my purpose. And I am free to ask a copy of such of thy writings as may be at hand.
          I pray thee excuse this intrusion—& accept assurances of my most profound esteem, with best wishes for thy health & happiness.
          
            Horatio Gates Spafford.
          
        